Citation Nr: 0217221	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-04 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to service connection for sarcoidosis for the 
purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1962 to March 
1969.  The appellant is his surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its July 2001 remand 
has been substantially accomplished, and this case is now 
ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  The veteran died on December [redacted], 1999; a claim for 
service connection for sarcoidosis was pending at the time 
of his death, and the appellant filed a timely claim for 
accrued benefits in connection with this claim within one 
year of the veteran's death.  

3.  The evidence of record at the time of the veteran's 
death weighs against a conclusion that the veteran suffered 
from sarcoidosis that was etiologically related to in-
service symptomatology or pathology. 


CONCLUSION OF LAW

The criteria for a grant of service connection for 
sarcoidosis for the purpose of accrued benefits are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.1000(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that the 
VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  The appellant was notified of the evidence 
required for a grant of her claim by rating decision dated 
in May 2000, statement of the case dated in March 2001, 
supplemental statement of the cased dated in July 2002, and 
a letter informing her of the VCAA dated in August 2001.   
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence 
needed to substantiate her claim, thereby meeting the 
notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA clinical 
records dated through 1999, has been obtained by the RO, and 
there is no specific reference to any other pertinent 
records that need to be obtained.  In this regard, a January 
2002 Report of Contact indicated the appellant has informed 
the VA that there is no additional evidence for submission.  
The Board notes that the August 2001 letter essentially 
notified the appellant of the type of evidence necessary to 
substantiate the claim.  This letter also informed her that 
VA would assist in obtaining identified records, but that it 
was her duty to supply sufficient information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including sarcoidosis, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death. The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary 
was entitled to receive benefits.  (emphasis added) 38 
U.S.C.A. 5121(a); C.F.R. 3.1000(a). 

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in 
either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  A February 1966 chest X-ray revealed a 
bilateral hilar adenopathy.  Shortly thereafter in April 
1966, the veteran underwent hospitalization, at which time 
the diagnosis was bilateral hilar lymphadenopathy.  A biopsy 
revealed hyperplasia.  While sarcoidosis was suspected, the 
biopsy did not contain nodes consistent with sarcoidosis.  
It was noted that the veteran was completely asymptomatic 
during this hospitalization, and it was indicated that no 
disease was found.  

An August 1966 X-ray demonstrated hilar and mediastinal 
adenopathy with a "particularly prominent" right pare-
tracheal node.  Comparison with previous films showed 
"perhaps slight decrease in size of the hilar nodes but the 
overall appearance is essentially unchanged."  No further 
significant treatment for a lung disorder during service was 
demonstrated, and the veteran did not report that he was 
having any symptomatology attributed to sarcoidosis on a 
medical history completed in conjunction with his February 
1969 separation examination.  The separation examination 
does not contain any clinical findings consistent with 
sarcoidosis.

The first post-service clinical evidence of record consisted 
of a clinical report dated in August 1996 reflecting testing 
for bilateral carpal tunnel median nerve compression.  
Nothing in the record at the time of the veteran's death 
suggests continuity of significant lung symptomatology 
following service, although references to a "history" of 
sarcoidosis are included in the reports of treatment for 
various orthopedic and neurologic complaints in the few 
years prior to the veteran's death.  

Also included in the post-service evidence are reports from 
VA examinations conducted in January 1999.  The physician 
who conducted one of these examinations indicated that he 
had reviewed the veteran's claims file prior to the 
examination.  At the time of this examination, the veteran 
reported several complaints, to include sensory problems and 
pain in his extremities, loss of libido and erectile 
dysfunction, chronic fatigue, insomnia and uncontrolled 
anger, which he attributed to a "past diagnosis" of 
sarcoidosis.  Upon physical examination, the cranial nerves 
were intact; the motor examination showed no evidence of 
atrophy or abnormalities of tone; and muscle strength was 
"5/5" in all the tested muscle groups.  The sensory 
examination showed subjective complaints of decreased 
pinprick and light touch of the feet bilaterally, and the 
veteran reported some pain in the palm of the right hand.  
There were no other significant objective findings shown 
upon examination.  

Following the January 1999 examination referenced above, the 
examining physician observed as follows:  "Although 
sarcoidosis can present with peripheral nervous system 
syndrome, this is usually manifested by proximal weakness 
myopathy as well as evidence of mononeuritis multiplex, 
polyneuropathy, Guillain-Barre syndrome or polyradicular 
neuropathy.  I find no evidence on examination to support 
peripheral sarcoidosis."  (emphasis added).  This physician 
also stated there had been "resolution" of the veteran's 
hilar adenopathy on his most recent chest X-ray (which was 
conducted on January 16, 1999.)  He concluded that the 
veteran's complaints were most consistent with chronic 
depression and recommended the prescription of an 
antidepressant.  

Another VA examination conducted in January 1999 showed the 
veteran describing shortness of breath and dyspnea with very 
little exertion.  Pertinent findings included clear lungs to 
auscultation bilaterally with no crackles, rhonchi or 
wheezes.  Normal lung expansion and fremitus was observed.  
The remaining examination was essentially negative.  The 
physician who conducted this examination indicated that the 
service medical records were not reviewed, and that the 
history was limited to that which was provided by the 
veteran.  In this regard, the veteran informed the veteran 
that a biopsy in service had demonstrated sarcoidosis, and 
that this condition had been diagnosed during service.  The 
impression following this examination was questionable 
history of sarcoidosis, and that the service medical records 
would have to be reviewed to confirm the diagnosis.    

In December 1999, the veteran was involved in an automobile 
accident and sustained injuries so severe as to result in 
his death.  The autopsy findings included "non-caseating 
pulmonary granulomata consistent with medical history of 
pulmonary sarcoidosis."  Subsequent to the veteran's death, 
S. Ali Safdar, M.D, submitted a statement dated in July 2000 
that in pertinent part included his impression that the 
veteran may have had sarcoidosis in the 1960s.  In addition, 
Richard L. Rutherford, M.D, submitted a statement dated in 
January 2001 indicating that, based on his review of the 
medical records and postmortem examination, the veteran had 
sarcoidosis at the time of his death and "at least as far 
back as 1966." 

With regard to the evidence that was requested by the Board 
in its remand, the additional VA outpatient treatment 
records received reflect treatment for psychiatric, 
orthopedic and genitourinary complaints, but do not reflect 
treatment for a lung disorder or a diagnosis of sarcoidosis.  
An October 20, 1999, outpatient treatment report did 
indicate the veteran was referred to a pulmonary clinic, but 
there is no record indicating that this appointment was 
fulfilled prior to the veteran's death in December 1999.  

Applying the pertinent legal criteria to the facts 
summarized above, the Board notes initially that a claim for 
service connection for sarcoidosis was pending at the time 
of his death, and the appellant filed a timely claim for 
accrued benefits in connection with this claim within one 
year of the veteran's death.  However, the Board must 
regretfully note that the private clinical evidence not of 
record at the time of the veteran's death suggesting the 
presence of sarcoidosis may not be considered under the 
legal provisions applicable to claims, as in the instant 
case, for accrued benefits.  38 U.S.C.A. 5121(a) or C.F.R. 
3.1000(a).  The Board is bound by these criteria, and a 
review of the other potentially applicable laws and 
regulations does not reveal a provision under which this 
evidence may be considered.  38 C.F.R. § 7104(c).  As for 
the evidence that was of record at the time of the veteran's 
death, the Board has determined that the weight of the 
"negative" evidence exceeds that of the "positive."  
Accordingly, the claim must be denied. Gilbert, 1 Vet. App. 
at 49.  

As support for the conclusion above, the Board notes that 
while it has considered the "positive" evidence represented 
by assertions of the veteran prior to his death linking 
sarcoidosis to service, the record prior to his death did 
not contain the necessary "supporting clinical evidence" to 
attach any significant probative value to this evidence.  
Espiritu, 2 Vet. App. 492, 495 (1992).  In this regard, 
while one of the VA examinations conducted in January 1999 
suggested the possibility of the presence of sarcoidosis, 
and some of the clinical reports prior to the veteran's 
death included references to sarcoidosis "by history," these 
observations were based on the inaccurate premise supplied 
by the veteran that the service medical records, to include 
by biopsy, had definitively demonstrated the presence of 
sarcoidosis.  Such evidence has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458 (1993).  

Moreover, the opinion following the January 1999 VA 
examination that did include review of the claims file was 
that there was no evidence of peripheral sarcoidosis.  This 
opinion is support by the additional "negative" objective 
evidence of record, to include the negative separation 
examination, the paucity of evidence showing continuity of 
symptomatology following service, the January 1999 chest X-
ray interpretation that there was "resolution" of the 
veteran's hilar adenopathy, and the fact that the 
examination of the lungs most proximate to the veteran's 
death showed normal expansion and clear auscultation 
bilaterally with no crackles, rhonchi or wheezes.  In short, 
therefore, the Board finds that the weight of the clinical 
evidence weighs against a conclusion that there was present 
prior to the veteran's death any pathology which could be 
attributed to the sarcoidosis claimed to have been incurred 
in service.  

ORDER

Entitlement to service connection for sarcoidosis for the 
purpose of accrued benefits is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

